                                                                        1      John D. Fiero (CA Bar No. 136557)
                                                                               Debra I. Grassgreen (CA Bar No. 169978)
                                                                        2      PACHULSKI STANG ZIEHL & JONES LLP
                                                                               150 California Street, 15th Floor
                                                                        3      San Francisco, CA 94111-4500
                                                                               Telephone: 415/263-7000
                                                                        4      Facsimile: 415/263-7010
                                                                               E-mail: jfiero@pszjlaw.com
                                                                        5               dgrassgreen@pszjlaw.com

                                                                        6
                                                                               Attorneys for Petitioning Creditors Jacques Achsen, Samuel
                                                                        7      Goldberger, Elizabeth A. Goldblatt, Arthur Indenbaum,
                                                                               Andrew Roy Michaels, Mary Michaels, and Joel Rubenzahl
                                                                        8

                                                                        9                                 UNITED STATES BANKRUPTCY COURT

                                                                       10                                 NORTHERN DISTRICT OF CALIFORNIA

                                                                       11                                         SAN FRANCISCO DIVISION
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                       12     In re:                                                 Case No.: 20-30579

                                                                       13     PROFESSIONAL INVESTORS SECURITY                        Chapter 11
                                        S A N F R A N C I S C O , CA
                                        ATTORNEYS AT LAW




                                                                              FUND, INC.,
                                                                       14                                                            NOTICE OF APPEARANCE
                                                                                                             Debtor.
                                                                       15

                                                                       16

                                                                       17              PLEASE TAKE NOTICE that Pachulski Stang Ziehl & Jones LLP, hereby appears as

                                                                       18     counsel for the Petitioning Creditors in this chapter 11 case and hereby requests, pursuant to Rules

                                                                       19     2002, 3017 and 9007 of the Federal Rules of Bankruptcy Procedure, or pursuant to any other

                                                                       20     applicable rule or statute, that notice of all matters which may come before the Court be given as

                                                                       21     follows:

                                                                       22                     John D. Fiero
                                                                                              PACHULSKI STANG ZIEHL & JONES LLP
                                                                       23                     150 California Street, 15th Floor
                                                                       24                     San Francisco, CA 94111-4500
                                                                                              Telephone: 415/263.7000
                                                                       25                     Facsimile: 415/263.7010
                                                                                              Email: jfiero@pszjlaw.com
                                                                       26

                                                                       27              The foregoing request includes, without limitation, all notices, papers and disclosure

                                                                       28     statements referred to in FED. R. BANKR. P. 2002, 3017 and 9007, and also includes notice of any


                                                                              DOCS_SF:103825.1
                                                                            Case: 20-30579 70041/001
                                                                                               Doc# 2      Filed: 07/17/20                             NOTICE
                                                                                                                               Entered: 07/17/20 10:31:21     OF APPEARANCE
                                                                                                                                                           Page  1 of 2
                                                                                                                                1
                                                                        1     orders, applications, complaints, demands, hearings, motions, petitions, pleadings or requests, and

                                                                        2     any other documents brought before the Court in this case, whether formal or informal, whether

                                                                        3     written or oral, and whether transmitted or conveyed by mail, hand delivery, telephone, telegraph,

                                                                        4     facsimile or otherwise.

                                                                        5     Dated: July 17, 2020                          PACHULSKI STANG ZIEHL & JONES LLP
                                                                        6
                                                                                                                            By: /s/ John D. Fiero
                                                                        7                                                       John D. Fiero
                                                                        8                                                       Attorneys for Petitioning Creditors Jacques
                                                                                                                                Achsen, Samuel Goldberger, Elizabeth A.
                                                                        9                                                       Goldblatt, Arthur Indenbaum, Andrew Roy
                                                                                                                                Michaels, Mary Michaels, and Joel Rubenzahl
                                                                       10

                                                                       11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                       12

                                                                       13
                                        S A N F R A N C I S C O , CA
                                        ATTORNEYS AT LAW




                                                                       14

                                                                       15

                                                                       16

                                                                       17

                                                                       18

                                                                       19

                                                                       20

                                                                       21

                                                                       22

                                                                       23

                                                                       24

                                                                       25

                                                                       26

                                                                       27

                                                                       28


                                                                              DOCS_SF:103825.1
                                                                            Case: 20-3057970041/001
                                                                                               Doc# 2     Filed: 07/17/20                             NOTICE
                                                                                                                              Entered: 07/17/20 10:31:21     OF APPEARANCE
                                                                                                                                                          Page  2 of 2
                                                                                                                               2
